219 S.W.3d 789 (2007)
Kenneth VAUGHN, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 88322.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2007.
*790 Gwenda Renee' Robinson, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Jaime Corman,  co-counsel, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., KATHIANNE KNAUP CRANE, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Kenneth Vaughn (Movant) appeals from the motion court's denial, after holding an evidentiary hearing, of his post-conviction Rule 29.15[1] motion. Following a jury trial, Movant was convicted of felony burglary in the second degree in violation of Section 569.170[2] and misdemeanor stealing in violation of Section 570.030, and sentenced as a persistent felony offender pursuant to Section 558.016 to concurrent terms of imprisonment for eight years and one year, respectively.[3]
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule citations are to Mo. R.Crim. P. 2006, unless otherwise stated.
[2]  All statutory references are to RSMo 2000, unless otherwise stated.
[3]  This court affirmed Movant's conviction in State v. Vaughn, 136 S.W.3d 125 (Mo.App. E.D.2004).